Citation Nr: 1519363	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-15 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA monetary benefits in the amount of $3,006.00. 

(The issues of the whether the rating reductions for the service-connected left knee unicompartmental arthroplasty with osteoarthritis and residual scar, the service-connected left knee limitation of extension, and the service-connected left lower extremity radiculopathy were proper are addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel
INTRODUCTION

The Veteran served on active duty for more than two decades, retiring from service in January 1993.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Committee on Waivers and Compromises (Committee) dated in January 2010 that denied entitlement to a waiver of an overpayment of VA benefits in the amount of $3,006.00.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A January 2010 decision of the Committee denied entitlement to a waiver of an overpayment of VA benefits in the amount of $3,006.00.  In a February 2010 statement, the Veteran expressed disagreement with the January 2010 decision and also raised the issue of the validity of the overpayment debt in the amount of $3,006.00.  In the February 2010 statement, the Veteran asserted that he submitted paperwork to VA which shows that he does not owe the overpayment debt of $3,006.00.  He also asserted that if he does owe money to VA, it should only be calculated for 7 months of payments.  The Board finds that this statement is sufficient to raise the issue of validity of the amount of the debt.  

A debtor may dispute the existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98.  Here, the Veteran has both disputed the validity of the debt as well as requested a waiver of indebtedness.

When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); see also Narron v. West, 13 Vet. App. 223 (1999).  In the present matter, the Committee has not addressed whether the overpayment indebtedness was properly created.  The issue of validity of the debt must be considered prior to further consideration of the waiver issue.  Schaper, 1 Vet. App. at 437. 

The Board also finds that the Veteran has filed a notice of disagreement with the denial of the waiver of overpayment of the debt in the January 2010 decision but a statement of the case has not been issued.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issue of whether the underlying debt of $3,006.00 is valid and properly created. 

2.  If the overpayment is found to be valid and properly created, the AOJ should ask the Veteran to complete an updated financial status report (VA Form 20-5655), with any necessary documentation.  

3.  Thereafter, readjudicate the issue of the Veteran's entitlement to a waiver of overpayment of VA benefits in the amount of $3,006.00.  The AOJ should issue a statement of the case to the Veteran and his representative on the issue of entitlement to a waiver of overpayment of VA benefits in the amount of $3,006.00.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




